IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                                July 11, 2008
                               No. 07-51371
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

JOSE ARTURO ZEPEDA-CARDENAS, also known as Arturo Contreras-Zepeda

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                       USDC No. 3:07-CR-1339-ALL


Before JOLLY, DENNIS and PRADO, Circuit Judges.
PER CURIAM:*
     Jose Arturo Zepeda-Cardenas, a/k/a Arturo Contreras-Zepeda, pleaded
guilty to illegal reentry after deportation and was sentenced to 24 months of
imprisonment and two years of supervised release.             Zepeda-Cardenas
raises arguments that are foreclosed by Almendarez-Torres v. United States,
523 U.S. 224, 235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a penalty
provision and not a separate criminal offense.     United States v. Pineda-



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-51371

Arrellano, 492 F.3d 624, 625 (5th Cir. 2007), cert. denied, 128 S. Ct. 872 (2008).
The Government’s motion for summary affirmance is GRANTED, the motion for
extension of time to file a brief is DENIED, and the judgment of the district
court is AFFIRMED.




                                        2